Citation Nr: 1428307	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO. 07-37 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating for pain disorder with dysthymic disorder and generalized anxiety disorder (hereinafter referred to as generalized anxiety disorder), rated as noncompensable prior to November 12, 2008; as 30 percent disabling prior to April 3, 2012; and as 50 percent disabling from April 3, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran reported active duty from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2013 submission, the Veteran indicated that he was satisfied with a 50 percent disability rating and sought only to have that rating applied earlier.  As such, the Veteran has limited the scope of his appeal and the Board will not discuss whether a rating in excess of 50 percent is warranted.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  


FINDINGS OF FACT

1. Prior to November 12, 2008, the symptoms of the Veteran's generalized anxiety disorder more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2. Beginning November 12, 2008, the symptoms of the Veteran's generalized anxiety disorder more nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. Prior to November 12, 2008, the criteria for a disability rating of 30 percent, and no higher, for generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2013).

2. From November 12, 2008, the criteria for a disability rating of 50 percent for generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in June 2006 and July 2009 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, private treatment records, VA medical records, and the statements of the Veteran.

In January 2012 the Board remanded the Veteran's claim, in pertinent part to obtain outstanding VA treatment records from the Shreveport VAMC since August 2008, as well as a VA examination.  The claims folder contains additional medical records from the Shreveport VAMC dating back to August 2008.  Additionally, a VA examination was conducted in April 2012.  The Board finds that this examination is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner reviewed the claims file and medical history, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Neither the Veteran nor his representative have objected to the adequacy of the examinations and have not asserted that the Veteran's condition has gotten worse since the April 2012 examination.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Increased Rating - General

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for generalized anxiety disorder (formerly anxiety state) was granted in a September 1969 rating decision with a noncompensable initial rating granted.  That zero percent rating remained in effect until the Veteran filed his claim for an increased rating on February 13, 2006.  The disability rating was increased to 30 percent effective from November 12, 2008.  Thereafter, a 50 percent rating was assigned effective April 3, 2012.  As described, the Veteran is satisfied with a 50 percent evaluation but contends that an evaluation of 50 percent is warranted prior to April 3, 2012.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  The Board has also considered that the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The Veteran's service-connected generalized anxiety disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides:

A noncompensable (0 percent) rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. Increased Rating - Generalized Anxiety Disorder prior to November 12, 2008

During this period (February 13, 2006 to November 12, 2008), the probative evidence reflects that the Veteran participated in minimal social interaction, had limited contact with his children and grandchildren, lived alone, and had few friends.  He was also unemployed during this period but was observed to be easily distracted with mild memory impairment.  The Veteran also reported sleep disturbances, depression, and paranoia.  GAF scores for this period fell between 60 and 75, indicating mild to moderate symptomatology.  Based on the above, the Board finds that the Veteran's psychiatric symptoms for this period more closely reflect a 30 percent disability rating.

However, after careful consideration, the Board finds that the criteria for a rating in excess of 30 percent for this period for psychological symptoms have not been met.  The October 2006 VA examination report reflects that the Veteran was divorced but got along well with his two sons.  It also reflects that he was currently raising his daughter's two children.  The Veteran reported having two friends, although he remained socially isolated.  No instances of suicidal or homicidal ideation were reported and his behavior upon examination was appropriate.  The Veteran reported his mood was moderate.  While the Veteran had retired in 1997, the examiner concluded that his symptoms were not severe enough to interfere with occupational or social functioning.  Further, the examiner noted that the Veteran's daily activities were negatively affected by his pain and medical/physical problems, not his psychological problems.  The examiner provided a GAF score of 60.  Additionally, GAF scores during this period were generally between 60 and 75, indicating mild to moderate symptoms.

As described, the evidence reflects that the Veteran's generalized anxiety disorder is productive of functional impairment that more closely approximates a 30 percent disability during this period, and no higher.  Socially, the Veteran continued to raise his daughter's children and reported good relationships with his sons and two friends.  Examination did not reveal any inappropriate behavior or suicidal or homicidal ideations.  Essentially, none of the identified criteria/symptoms for a higher (50 percent) rating were shown.  The Board acknowledges that the presence of certain symptoms (or lack thereof) is not necessarily determinative. These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  Rather, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity.

Occupationally, the Veteran had retired in 1997 and did not report that his psychological symptoms negatively affected his ability to work.  The examiner further concluded that his symptoms were not severe enough to negatively impact his occupational or social functioning.  Therefore, the evidence more closely approximates social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and a 30 percent rating, but no higher, is warranted for this period.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of, and functional impairment due to, the Veteran's service-connected generalized anxiety disorder.  See Thun, 22 Vet. App. at 115.  The Veteran's generalized anxiety disorder is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9400. When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the rating assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from generalized anxiety disorder with the pertinent schedular criteria does not show that his service-connected generalized anxiety disorder presents such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required for this period.

IV. Increased Rating - Generalized Anxiety Disorder from November 12, 2008

After a review of the evidence, the Board finds that a rating 50 percent is warranted for the period from November 12, 2008 for the Veteran's service-connected generalized anxiety disorder.  His psychological symptoms were productive of occupational and social impairment with reduced reliability and productivity.

VA treatment reports during this period reflect that the Veteran's generalized anxiety disorder manifested symptoms of depression, anxiety, chronic sleep impairment, impaired memory and concentration, a loss of interest, and social withdrawal.  The Veteran reported very little social interaction during this period, preferring the company of his grandchildren and mother.  A November 2008 VA treatment report indicates that the Veteran enjoyed spending time with his grandchildren.  A June 2009 report reflects that the Veteran attended church and visited his brother but had little additional social interaction.  The June report also reflects that the Veteran spent his time taking care of the house, doing daily activities, and taking care of his grandsons.  Treatment reports from this period reflect GAF scores ranging from 55 to 75, indicative of mild to moderate symptoms.

The October 2006 VA examination report reflects that he had two friends but that he avoided socializing outside of attending church.  A November 2008 VA examination report reflects that the Veteran got along fairly well with most of his family, with the exception of his ex-spouse and daughter.  He has a good relationship with his sons and three grandsons and sees his brother and cousin all the time.  The examiner also commented that his social relationships were moderately impaired.  The Veteran reported that he hated crowds and had no close friends.  He also reported seeing a girlfriend a couple of times a week, being a Deacon at church, and attending school functions with his grandsons.  Mental status examination revealed that the Veteran's affect was restricted, he had suicidal ideations weekly (with no plans or attempts), short term memory was fair to poor.  The examiner observed mild obsessions and delusions and noted that the Veteran's judgment and insight were fair.  The examiner also stated that his psychological symptoms moderately impaired the Veteran's family and social relationships.  He was also noted to be mildly violent.  A GAF score of 60 was assessed.

As described, the evidence reflects that the Veteran's generalized anxiety disorder was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.  The evidence reflects that the Veteran's social and familial interactions were moderately impaired during this period.  He had withdrawn from most meaningful social activities and had mild outbursts of violence directed at his grandchildren and peers.  He reported hating crowds and having no close friends.  The evidence also reflects that he had fair to poor short term memory, experienced chronic sleep impairment, and mild obsessions and delusions were observed.  While the Veteran reported being unable to work since 1997 due to a bad back, his symptoms of mild violence and poor short term memory would have a moderate effect on his occupational functioning.  As such, the Board finds that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity and more closely approximate a 50 percent disability rating for this period.

As discussed above, the Veteran has limited his appeal and expressed satisfaction with a 50 percent disability rating.  Therefore, the Board will not address whether he is entitled to an evaluation in excess of 50 percent.

V. Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected generalized anxiety disorder.  He has not alleged that he is unemployable on account of his generalized anxiety disorder.  Thus, the Board finds that a TDIU claim is not for consideration because there is no evidence of unemployability due to the Veteran's service-connected generalized anxiety disorder.


ORDER

Entitlement to a 30 percent disability rating, and no higher, for generalized anxiety disorder prior to November 12, 2008, is granted.

Entitlement to a 50 percent disability rating, and no higher, for generalized anxiety disorder from November 12, 2008, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


